Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is effective as of May 1, 2006 (“Effective Date”), by
and between Impac Funding Corporation, a California corporation (“Employer”),
and Gretchen Verdugo, an individual (“Employee”).

 

R E C I T A L S

 

WHEREAS, Employee is knowledgeable of the business of Employer;

 

WHEREAS, Employer believes that Employee is an integral part of its management
and currently is and will become more knowledgeable of the Business;

 

WHEREAS, Employer proposes to employ Employee in the Executive Vice President,
Chief Financial Officer (“CFO”) position;

 

WHEREAS, Employee possesses extensive confidential information concerning the
Business, including confidential attorney-client communications; and

 

WHEREAS, Employee is willing to be employed by Employer and provide services to
Employer and any affiliates or related entities of Employer (as more fully
described in Exhibit A attached hereto) in her role as CFO for the consolidated
entities under the terms and conditions herein stated.

 

A G R E E M E N T

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained, and for other good and valuable consideration, it is
hereby agreed by and between the parties hereto as follows:

 

1.             Employment, Services and Duties.

 

1.1           Employer hereby employs Employee and Employee hereby accepts such
employment full-time (subject to those exceptions, if any, set forth below) as
Executive Vice President, Chief Financial Officer (“CFO”) of Employer to perform
the duties and functions set forth in Exhibit A attached hereto and to perform
such other duties or functions as are reasonably required or as may be
prescribed from time to time or as otherwise agreed. Employee shall render her
services by and subject to the instructions and under the direction of the
Employer’s Board of Directors and to such persons as the Board may designate,
including the President and Chief Executive Officer “(CEO”) of Employer, to whom
Employee shall directly report.

 

1.2           Employee acknowledges and agrees that Employee may be required by
Employer to devote a portion of her working time to perform functions for
Employer’s affiliates or related entities (as set forth in Exhibit A attached
hereto) in her role as CFO for the consolidated entities and that such services
are to be performed pursuant to and consistent with Employee’s duties and
obligations under this Agreement.

 

--------------------------------------------------------------------------------


 

1.3           Employee will at all times faithfully, industriously and to the
best of her ability, experience and talents perform all of the duties required
of and from her pursuant to the terms of this Agreement. Employee will devote
her full business energies and abilities and all of her business time to the
performance of her duties hereunder and will not, without Employer’s prior
written consent, render to others any service of any kind (whether or not for
compensation) that would interfere with the full performance of Employee’s
duties hereunder, and in no event will engage in any activities that compete
with the Business or that could create a reasonably foreseeable conflict of
interest or the appearance of a reasonably foreseeable conflict of interest;
provided that nothing contained in this Section 1.3 shall preclude Employee from
engaging in or managing Employee’s outside investments.

 

2.             Term and Termination.

 

2.1           The term of this Agreement shall be through April 30, 2009, unless
extended by the mutual written agreement of Employer and Employee.

 

2.2           Employee’s employment shall terminate prior to the expiration of
the term set forth in Section 2.1 upon the happening of any of the following
events:

 

(a)           Voluntary termination by Employee other than for Good Reason (as
defined below); provided that Employee shall be required to provide Employer
with at least 30 days prior written notice of such voluntary termination;

 

(b)           Death of Employee;

 

(c)           Employer may terminate Employee under this Agreement for “cause”
if any of the following occurs (any determination of “cause” as used in this
Agreement shall be made only by an affirmative majority vote of the Board of
Directors (not including Employee in the deliberations or vote on the same, if a
director) of Employer):

 

(i)            Employee is convicted of (or pleads nolo contendere to) (A) a
crime of dishonesty or breach of trust, including such a crime involving either
the property of Employer or Employer’s parent corporation, Impac Mortgage
Holdings, Inc. (“IMH”) (or any affiliate or related entity of Employer or IMH)
or the property entrusted to Employer or IMH (or any affiliate or related entity
of Employer or IMH) by its clients, including fraud, or embezzlement or other
misappropriation of funds belonging to Employer or IMH (or any affiliate or
related entity of Employer or IMH) or any of their respective clients, or (B) a
felony leading to incarceration of more than 90 days or the payment of a penalty
or fine of $100,000 or more;

 

(ii)           Employee materially and substantially fails to perform Employee’s
job duties properly assigned to Employee after being provided 30 days prior
written notification by the Board of Directors of Employer setting forth those
duties that are not being performed by Employee; provided that Employee shall
have a reasonable time to correct any such failures to the extent that such
failures are correctable and Employer may not terminate Employee for “cause” on
the basis on any such failure that is cured within a reasonable time.

 

2

--------------------------------------------------------------------------------


 

(iii)          Employee has engaged in willful misconduct or gross negligence in
connection with her service to Employer or IMH (or any affiliate or related
entity of Employer or IMH) that has caused or is causing material harm to
Employer or IMH (or any affiliate or related entity of Employer or IMH); or

 

(iv)          Employee’s material breach of any of the terms of this Agreement
or any other obligation that Employee owes to Employer or IMH (or any affiliate
or related entity of Employer or IMH), including a material breach of trust or
fiduciary duty or a material breach of any proprietary rights and inventions or
confidentiality agreement between Employer and Employee or between IMH and
Employee (or between Employee and any affiliate or related entity of Employer or
IMH)(as such agreements may be adopted or amended from time to time by Employer
and Employee).

 

(d)           By mutual agreement between Employer and Employee;

 

(e)           The date when Employee is declared legally incompetent under the
laws of the State of California, or if Employee has a mental or physical
condition that can reasonably be expected to prevent Employee from carrying out
her essential duties and obligations under this Agreement for a period of
greater than six months (any such condition an “Incapacitating Condition”),
notwithstanding Employer’s reasonable accommodations (to the extent required by
law);

 

(f)            Employer may terminate Employee under this Agreement at will (and
without cause) upon written notice at any time. Unless otherwise provided in
such notice, such termination shall be effective immediately upon providing
written notice to Employee; or

 

(g)           Employee may terminate her employment under this Agreement for
Good Reason upon providing Employer at least 30 days prior written notice of
such termination stating the basis on which Employee has determined that she has
Good Reason to terminate her employment; provided that Employer shall have a
reasonable time after receiving such notice to cure any event that would
constitute Good Reason for Employee to terminate her employment (provided such
event is curable) and Employee may not terminate her employment for Good Reason
on the basis of any such event that is cured within a reasonable time. “Good
Reason” shall mean:

 

(i)            the assignment to Employee of duties materially inconsistent
with, or a substantial reduction or alteration in, the authority, duties or
responsibilities of Employee as set forth in this Agreement, without Employee’s
prior written consent;

 

3

--------------------------------------------------------------------------------


 

(ii)           the principal place of the performance of Employee’s
responsibilities and duties is changed to a location more than 65 miles from the
location of such place as of the date of this Agreement, without Employee’s
prior written consent;

 

(iii)          a material breach by Employer of this Agreement, including a
reduction by Employer of Employee’s Base Salary, without Employee’s prior
written consent; or

 

(iv)          a failure by Employer to obtain from IMH or any acquirer of
Employer, before any Acquisition (as defined below) takes place, an agreement to
assume and perform this Agreement.

 

Good Reason does not include the expiration of the term of this Agreement on May
1, 2009.

 

2.3           Except as set forth in Section 5, in the event that Employee’s
employment is terminated pursuant to Section 2.2(a), 2.2(b), 2.2(c), 2.2(d) or
2.2(e) herein, neither Employer nor Employee shall have any remaining duties or
obligations under this Agreement, except that Employer shall pay to Employee, or
her legal representatives, on the date of termination of employment (the
“Termination Date”) or, with respect to any Bonus Incentive Compensation
payments or reimbursement for expenses, as promptly as practical after the
Termination Date, the following:

 

(a)           Such compensation as is due pursuant to Sections 3.1 (a), 3.1(b),
and 3.1(c) prorated through the Termination Date;

 

(b)           Any expense reimbursements due and owing to Employee for
reasonable and necessary business and entertainment expenses of Employer
incurred by Employee prior to the Termination Date; and

 

(c)           The dollar value of all accrued and unused paid time off that
Employee is entitled to through the Termination Date.

 

2.4           Except as set forth in Section 5, in the event that Employee’s
employment is terminated pursuant to Section 2.2(f) or 2.2(g), neither Employer
nor Employee shall have any remaining duties or obligations under this
Agreement, except that Employer shall pay to Employee, or her representatives,
the amounts set forth in Section 2.3 at the times set forth in Section 2.3 and
the following (provided that payments for health insurance coverage shall be
made to an insurance provider):

 

(a)           An additional 18 month’s worth of Base Salary to be paid
proportionally over the 18 month period of time after Employee signs and
delivers to Employer the Waiver and Release Agreement required pursuant to
Section 2.5; and

 

(b)           Premiums for continuation of Employee’s health insurance benefit;
under Employer’s group health insurance plan, for the 18 month period succeeding
the Termination Date (with such health insurance coverage to be at a level and
quality equivalent to the health insurance coverage provided by Employer to
Employee immediately prior to the Termination Date, “Equivalent Coverage”). 
Employer agrees to

 

4

--------------------------------------------------------------------------------


 

transmit following the Termination Date a request (and to join in such request)
from Employee to Employer’s then group health insurance carrier seeking approval
to maintain Employee’s coverage for such period under Employer’s group plan as
though Employee were still employed and without reference to COBRA; provided
that i) Employer makes no representation concerning any future health insurance
carrier’s willingness to consent to such additional coverage; ii) Employer
undertakes no obligation to secure such consent.  In the event that such consent
is not forthcoming, then Employee’s continuation coverage shall be subject to
COBRA.  Employer shall pay such premiums only so long as (during said 18 month
period) Employee remains eligible for such Equivalent Coverage;

 

(c)           Stock Grants to be determined and paid as follows:

 

For a period of 18 months after the month in which the Termination Date occurs,
Employee shall remain as employee and will continue to vest in her stock option,
restricted stock grants or any other form of equity compensations that was
previously granted but not vested at the Termination Date but will not be
eligible to receive any new grants or options after the Termination Date.
However, upon Employee notifying the Company of her election to compete or the
Company notifying the Employee of her violation of section 5.1 of this
agreement, then Employee shall no longer be an Employee of the Company and will
no longer continue to vest in the stock options or other forms of stock grants.

 

(d)           For a period of 18 months after the Termination Date occurs,
Employee shall be paid a monthly amount equal to the average Bonus Incentive
Compensation under Sections 3.1(b) of this Agreement or similar Bonus Incentive
Compensation under prior Employment Agreements that Employee received during the
18 month period that preceded the Termination Date.

 

(e)           The payments set forth in Sections 2.4(a), (b) (c) and (d) above
are referred to herein collectively as the “Severance Payments” and each as a
“Severance Payment.”

 

2.5           As a condition precedent of Employee or her estate receiving any
Severance Payment from Employer, whether in a lump sum payment or a string of
payments or in the form of payment of benefits, Employee or her estate shall, in
consideration for payment of such amount or benefit, sign and deliver to
Employer (against the execution and delivery of the same by the other parties
thereto) the form of Waiver and Release Agreement attached hereto as Exhibit B.
Such Waiver and Release Agreement will not be construed to include any release
of any indemnification rights Employee may have against Employer pursuant to
Employer’s Articles of Incorporation or bylaws, any indemnification agreement or
California Labor Code Section 2800.

 

5

--------------------------------------------------------------------------------


 

2.6           This Agreement shall not be terminated by Employer merging with or
otherwise being acquired by another entity, whether or not Employer is the
surviving entity, or by Employer transferring of all or substantially all of its
assets (any such event, an “Acquisition”).

 

2.7           In the event of any Acquisition, the surviving entity or
transferee, as the case may be, shall be bound by and shall have the benefits of
this Agreement, and Employer shall not enter into any Acquisition unless the
surviving entity or transferee, as the case may be, agrees to be bound by the
provisions of this Agreement.

 

3.             Compensation.

 

3.1           As the total consideration for Employee’s services rendered
hereunder, Employee shall be entitled to the following during the period that
Employee is employed hereunder:

 

(a)           A base salary of $450,000 per year (“Base Salary”), payable in
equal installments bi-weekly on those days when Employer normally pays its
employees;

 

(b)           Bonus Incentive Compensation consisting of a discretionary bonus
up to 75% of Employee’s base salary paid during the fiscal year in accordance
with this agreement. The Bonus Incentive Compensation will be based upon annual
Individual Management Objectives which shall be established at the beginning of
each year by the Company.  Bonus Incentive Compensation) shall be determined
each fiscal year by the Company in its sole discretion by multiplying (i)
$337,500 (the maximum attainable Bonus Incentive Compensation x (ii) the Bonus
Factor based on percentage completion of Individual Management Objectives as
follows:

 

% Completion of Individual
Management Objectives

 

Bonus Factor

 

Less than 50%

 

0

%

50 to 75%

 

50

%

75.01% to 99.99%

 

75

%

100% or more

 

100

%

 

Payment of the Bonus Incentive Compensation shall be made to Employee within 30
days following the end of the fiscal year for which such Bonus is paid;

 

6

--------------------------------------------------------------------------------


 

(c)           An Annual Restricted Stock Grant will be awarded to Employee in
the amount of $300,000 worth of IMH common stock.  The issuance price of the
restricted stock grant will be determined as of the closing stock price of IMH
common stock, as reported on the NYSE, on the date of such grant. The number of
shares granted will be calculated by dividing $300,000 by the closing stock
price for the date of the grant. For example, if the closing stock price on the
date of grant is $10.00, the Employee would receive 30,000 shares of restricted
IMH common stock. Each such restricted stock grant will vest equally over a
three year period. However, during the vesting period, Employee will be entitled
to any and all dividends paid on the vested and unvested restricted stock
grants. The Annual Restricted Stock Grant will be done each year at the same
time that others in the organization are awarded stock options or restricted
stock. Currently, stock awards are done each year in July. However, in no event
shall the first such award per this agreement be later than December 31, 2006.

 

(d)           Employee shall accrue vacation time during the period she is
employed hereunder at the rate of four weeks per calendar year, subject to any
vacation benefit accrual cap established by Employer (i.e., once the cap has
been reached, further accrual shall cease until Employee uses some or all of her
accrued time to fall below the accrual cap). The timing of Employee’s vacation
shall be governed by Employer’s usual policies applicable to all employees;

 

(e)           Employee is entitled to participate in any policies or plans
regarding benefits of employment, including pension, profit sharing, group
health, disability insurance and other employee welfare benefit plans now
existing or hereafter established to the extent that Employee is eligible under
the terms of such plans. Despite the foregoing, Employee is entitled to
participate in any such plan or program only if the executive officers of
Employer generally are eligible to participate in such plan or program. Employer
may, in its sole discretion and from time to time, establish additional senior
management benefit programs as it deems them appropriate. Employee understands
that any such plans may be modified or eliminated in Employer’s sole discretion
in accordance with applicable law; and

 

(f)            Such other benefits as the Board of Directors of Employer, in its
sole discretion, may from time to time provide.

 

(g)           Employee will receive an automobile allowance of $500.00 per
month.

 

(h)           It is not intended that the Employee will be eligible to
participate in other types of stock option grants of the Employers stock option
plan as the Employee is contractually being awarded Restricted Stock Grants as
per this Employment Agreement.

 

3.2           During the period that Employee is employed hereunder, Employer
shall reimburse Employee for reasonable and necessary business and entertainment
expenses incurred by Employee on behalf of Employer in connection with the
performance of Employee’s duties hereunder.

 

7

--------------------------------------------------------------------------------


 

3.3           Employee may elect to defer any portion of her Base Salary or
Bonus Incentive Compensation into an approved, Employer sponsored deferred
compensation plan if available; provided that Employer has no obligation to
provide such a deferred compensation plan. All Base Salary and Bonus Incentive
Compensation, whether or not deferred, shall be deemed to be earned and
immediately vested upon distribution to Employee or deferral into a deferred
compensation plan.

 

3.4           There shall be no inflation or any other automatic adjustments to
any of the compensation paid to Employee under this Agreement.

 

3.5           Employer shall have the right to deduct from the compensation due
to Employee hereunder any and all sums required for social security and
withholding taxes and for any other federal, state, or local tax or charge which
may be in effect or hereafter enacted or required as a charge on the
compensation of Employee.

 

3.6           Employer shall maintain Directors and Officers insurance, and such
coverage shall be substantially similar to coverage provided by Employer’s
affiliates and related entities.

 

4.             Continuing Education.

 

Employee is eligible for tuition reimbursement for up to $67,000 for the costs
associated with obtaining her MBA degree. The reimbursement will be made after
completion of each semester and is contingent upon Employee obtaining a grade of
“B” or better. If Employee is terminated pursuant to Section 2.2(a), 2.2(c),
Employee must reimburse all amounts paid by the Company on her behalf for
Tuition obtaining her MBA degree. Upon completing and obtaining her degree and
if Employee is still employed by the Company or upon termination based upon 2.2
(f) and (g), Employee will have no obligation to pay back any monies paid by the
Company on behalf of her obtaining her MBA degree.

 

5.             Non-Competition.

 

5.1           At all times during Employee’s employment hereunder, and, if
Employee’s employment is terminated pursuant to Section 2.2(f) or 2.2(g)  during
the 18 month period of time after such termination (the “Post-Termination
Payment Period”) and in consideration for any and all payments and benefits
provided to Employee pursuant to this Agreement, during the Post-Termination
Payment Period, Employee shall not, directly or indirectly, engage or
participate in, prepare or set up, assist or have any interest in any person,
partnership, corporation, limited liability company, firm, association, or other
business organization, entity or enterprise (whether as an employee, officer,
director, member, agent, security holder, creditor, consultant or otherwise)
that engages in any activity in those geographic areas where Employer conducts
the Business, which activity is the same as, similar to, or competitive with any
activity engaged in by Employer (mortgage REIT, mortgage banking and wholesale
lending operations for sub prime and Alt-A residential loans, commercial or
multifamily lending,  or such other business as Employer may engage in).
Notwithstanding the foregoing, Employee may elect at any point during the
Post-Termination Payment Period to forego any future remaining payments or
benefits payable under Section 2.4, in which case the limitations set forth in
this Section 5.1 shall terminate at the time of such election.

 

8

--------------------------------------------------------------------------------


 

5.2           Nothing contained in Section 5 shall be deemed to preclude
Employee from purchasing or owning, directly or beneficially, as a passive
investment, less than five percent of any class of publicly traded securities of
any entity so long as Employee does not actively participate in or control,
directly or indirectly, any investment or other decisions with respect to such
entity.

 

6.             No Compensation from Related Entities.

 

Without prior written approval from Employer’s Board of Directors, Employee
shall not directly or indirectly receive compensation from any company with whom
Employer or any of its affiliates (as “affiliate” is defined in Rule 405
promulgated under the Securities Act of 1933) has any financial, business or
affiliated relationship.

 

7.             Confidentiality; Non-Solicitation and Proprietary Rights.

 

Concurrently with signing this Agreement, Employee and Employer will sign a
Proprietary Rights and Inventions Agreement in the form attached hereto as
Exhibit C (the “Proprietary Rights and Inventions Agreement”).

 

8.             Copies of Agreement.

 

Employee authorizes Employer to send a copy of the Proprietary Rights and
Inventions Agreement to any and all future employers which Employee may have,
and to any and all persons, firms, and corporations, with whom Employee may
become affiliated in a business or commercial enterprise, and to inform any and
all such employers, persons, firms or corporations that Employer intends to
exercise its legal rights should Employee breach the terms of the Proprietary
Rights and Inventions Agreement or should another party induce a breach of that
agreement on Employee’s part.

 

9.             Severable Provisions.

 

The provisions of this Agreement are severable and if any one or more provisions
is determined to be illegal or otherwise unenforceable, in whole or in part, the
remaining provisions, and any partially unenforceable provisions to the extent
enforceable, shall nevertheless be binding and enforceable.

 

10.          Arbitration.

 

To the fullest extent allowed by law, any controversy, claim or dispute between
Employee and Employer (or any of its stockholders, directors, officers,
employees, affiliates, agents, successors or assigns) relating to or arising out
of Employee’s employment or the cessation of that employment will be submitted
to final and binding arbitration in Orange County, California for determination
in accordance with the American Arbitration Association’s (“AAA”) National Rules
for the Resolution of Employment Disputes, as the exclusive remedy for such
controversy, claim or dispute. In any such arbitration, the parties may conduct
discovery

 

9

--------------------------------------------------------------------------------


 

to the same extent as would be permitted in a court of law. The arbitrator shall
issue a written decision, and shall have full authority to award all remedies
which would be available in court. The arbitrator shall be required to determine
all issues in accordance with existing case law and the statutory laws of the
State of California. Employer shall pay the arbitrator’s fees and any AAA
administrative expenses. In the event Employee files a claim to collect unpaid
payments or benefits payable under Section 2.4, the prevailing party shall be
awarded reasonable attorneys’ fees and costs. Any judgment upon the award
rendered by, the arbitrator(s) may be entered in any court having jurisdiction
thereof. Possible disputes covered by the above include unpaid wages, breach of
contract, torts, violation of public policy, discrimination, harassment, or any
other employment-related claims under laws including Title VII of the Civil
Rights Act of 1964, the Americans With Disabilities Act, the Age Discrimination
in Employment Act, the California Fair Employment and Housing Act, the
California Labor Code, and any other federal or state constitutional provisions,
statutes or laws relating to an employee’s relationship with her employer.
However, claims for workers’ compensation benefits and unemployment insurance
(or any other claims where mandatory arbitration is prohibited by law) are not
covered by this arbitration agreement, and such claims may be presented to the
appropriate court or government agency. BY AGREEING TO THIS MUTUAL AND BINDING
ARBITRATION PROVISION, BOTH EMPLOYEE AND EMPLOYER GIVE UP ALL RIGHTS TO TRIAL BY
JURY. This arbitration policy is to be construed as broadly as is permissible
under relevant law. EMPLOYER AND EMPLOYEE HAVE READ THIS SECTION 9 AND
IRREVOCABLY AGREE TO ARBITRATE ANY DISPUTE IDENTIFIED ABOVE.

 

 

/s/ RJJ

 

/s/ GV

Employer’s Initials

Employee’s Initials

 

11.          Injunctive Relief.

 

The parties hereto agree that any breach or threatened breach of Section 5 of
this Agreement or the Proprietary Rights and Inventions Agreement will cause
substantial and irreparable damage to Employer in an amount and of a character
difficult to ascertain. Accordingly, to prevent any such breach or threatened
breach, and in addition to any other relief to which Employer may otherwise be
entitled, Employer will be entitled to immediate temporary, preliminary and
permanent injunctive relief through appropriate legal proceedings in any
arbitration, without proof of actual damages that have been incurred or may be
incurred by Employer with respect to such breach or threatened breach. Employee
expressly agrees that Employer will not be required to post any bond or other
security as a condition to obtaining any injunctive relief pursuant to this
Section 11, and Employee expressly waives any right to the contrary. Employee
agrees that this Section 11 is without prejudice to the rights of the parties to
compel arbitration pursuant to Section 10.

 

12.          Entire Agreement.

 

This Agreement and the Exhibits attached hereto contain the entire agreement of
the parties relating to the subject matter hereof, and the parties hereto have
made no agreements, representations or warranties relating to the subject matter
of this Agreement that are not set forth otherwise herein or the Exhibits
attached hereto. This Agreement supersedes any and all prior agreements, written
or oral, with Employer relating to Employees employment with

 

10

--------------------------------------------------------------------------------


 

Employer and any other subject matter of this Agreement. Any such prior
agreements are hereby terminated and of no further effect and Employee, by the
execution hereof, agrees that any compensation provided for under any such prior
agreement is specifically superseded and replaced by the provision of this
Agreement; subject to the following (i) this Agreement is not intended to
supercede, cancel or replace any stock option or dividend equivalent right
payments that Employee may have or otherwise be entitled to receive. The parties
hereto agree that in no event shall an oral modification of this Agreement be
enforceable or valid.

 

13.          Governing Law.

 

This Agreement is and shall be governed and construed in accordance with the
laws of the State of California, regardless of any laws on choice of law or
conflicts of law of any jurisdiction.

 

14.          Notice.

 

All notices hereunder must be in writing and shall be sufficiently given for all
purposes hereunder if properly addressed and delivered personally by documented
overnight delivery service, by certified or registered mail, return receipt
requested, or by facsimile or other electronic transmission service at the
address or facsimile number, as the case may be, set forth below. Any notice
given personally or by documented overnight delivery service is effective upon
receipt. Any notice given by registered mail is effective upon receipt, to the
extent such receipt is confirmed by return receipt. Any notice given by
facsimile transmission is effective upon receipt, to the extent that receipt is
confirmed, either verbally or in writing by the recipient. Any notice which is
refused, unclaimed or undeliverable because of an act or omission of the party
to be notified, if such notice was correctly addressed to the party to be
notified, shall be deemed communicated as of the first date that said notice was
refused, unclaimed or deemed undeliverable by the postal authorities, or
overnight delivery service.

 

If to Employer:

 

Impac Funding Corporation

 

 

1401 Dove Street

 

 

Newport Beach, California 92660

 

 

Telephone: (949) 475-3600

 

 

Facsimile: (949) 475-3969

 

 

Attention: Ronald Morrison, Esq., General Counsel

 

 

 

With a copy to:

 

Ernest W. Klatte, III, Esq.

 

 

Rutan & Tucker, L.L.P.

 

 

611 Anton Blvd., 14th Floor

 

 

Costa Mesa, California 92626

 

 

Telephone: (714) 641-5100

 

 

Facsimile: (714) 546-9035

 

11

--------------------------------------------------------------------------------


 

If to Employee:

 

Gretchen Verdugo

 

 

 

With a copy to:

 

Patricio T.D. Barrera, Esq.

 

 

Marcin Barrera LLP

 

 

1901 Avenue of the Stars

 

 

Suite 1900

 

 

Los Angeles, Ca. 90067

 

 

Telephone: (310)286-1050

 

 

Facsimile: (310)286-1070

 

15.          Amendments And Waivers.

 

This Agreement may not be amended, modified, superseded, canceled, or any terms
waived, except by written instrument signed by both parties, or in the case of
waiver, by the party to be charged.

 

16.          Successor and Assigns.

 

This Agreement is not assignable by Employee, nor by Employer except to an
affiliated or successor entity. This Agreement is binding on the parties’ heirs,
executors, administrators, other legal representatives, successors, and, to the
extent assignable, their assigns.

 

17.          Representations.

 

The person executing this Agreement on behalf of Employer hereby represents and
warrants on behalf of herself and Employer that she is authorized to represent
and bind Employer.  Employee specifically represents and warrants to Employer
that she is not now under any contractual or quasi-contractual obligations that
is inconsistent or in conflict with this Agreement or that would prevent, limit
or impair Employee’s performance of her obligations under this Agreement, (b)
she has had the opportunity to be represented by legal counsel of her choosing
in preparing, negotiating, executing and delivering this Agreement; and (c)
fully understands the terms and provisions of this Agreement.

 

18.          Counterparts; Facsimile Signatures.

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original for all purposes. This Agreement may be executed by
a party’s signature transmitted by facsimile (“fax”), and copies of this
Agreement executed and delivered by means of faxed signatures shall have the
same force and effect as copies hereof executed and delivered with original
signatures. All parties hereto may rely upon faxed signatures as if such
signatures were originals. Any party executing and delivering this Agreement by
fax shall promptly thereafter deliver a counterpart signature page of this
Agreement containing said party’s original signature. All parties hereto agree
that a faxed signature page may be introduced into evidence in any proceeding
arising out of or related to this Agreement as if it were an original signature
page.

 

12

--------------------------------------------------------------------------------


 

19.          Rules of Construction.

 

This Agreement has been negotiated by the parties and is to be interpreted
according to its fair meaning as if the parties had prepared it together and not
strictly for or against any party. References in this Agreement to “Sections”
refer to Sections of this Agreement, unless the context expressly indicates
otherwise. References to “provisions” of this Agreement refer to the terms,
conditions, restrictions and promises contained in this Agreement. References in
this Agreement to laws and regulations refer to such laws and regulations as in
effect on this date and to the corresponding provisions, if any, of any
successor law or regulation. At each place in this Agreement where the context
so requires, the masculine, feminine or neuter gender includes the others and
the singular or plural number includes the other. Forms of the verb “including”
mean “including without limitation” unless the context expressly indicates
otherwise. “Or” is inclusive and includes “and” unless the context expressly
indicates otherwise. The introductory headings at the beginning of Sections of
this Agreement are solely for the convenience of the parties and do not affect
any provision of this Agreement.

 

IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
above written.

 

 

 

 

“EMPLOYER”

 

 

 

 

 

Impac Funding Corp., a California corporation

 

 

 

 

 

By:

/s/ Richard J. Johnson

 

 

 

 

 Name:

Richard J. Johnson

 

 

 

 

 Title:

Chief Operating Officer

 

 

 

 

 

 

 

 

 

“EMPLOYEE” 

 

 

 

 

 

/s/ Gretchen Verdugo

 

 

GRETCHEN VERDUGO

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

JOB DESCRIPTION AND RELATED ENTITIES

 

Executive Vice President, Chief Financial Officer (“CFO”), Impac Funding
Corporation

 

Responsible for planning, coordinating and directing the financial affairs of
the Organization, including the accounting, treasury, financial planning,
reporting, compliance, analysis, and tax functions.  For purposes of this
Exhibit A, “organization” means Employer and any affiliates or related entities
of Employer for whom Employer is requested to provide services pursuant to the
Employment Agreement by and between Employer and Employer dated as of May 1,
2006 (the “Agreement”).  Provide management and the Board of Directors of
Employer and all of the entities within the Organization with meaningful and
timely information regarding the Organization’s financial performance.  Monitor
compliance with all applicable laws, rules, and regulations related to financial
information and financial performance of the Organization, including tax
compliance, and implement and oversee programs designed to ensure such
compliance and responsible for managing and overseeing the daily operations of
the Company’s internal audit department and their efforts to keep the Company
SOX 404 compliant.  Serve on the Asset Liability Committee of Impac Mortgage
Holdings, Inc. (“IMH”) and administer and oversee its interest rate risk
management of IMH’s balance sheet.  Implement and maintain programs designed to
ensure proper management of the Organization’s liquidity position and that
proper cost effective funding is available to meet the Organization’s
objectives.  Recommend and implement asset/liability and tax strategies to
improve financial performance.  Direct a financial planning process for both
next year budgeting and strategic planning purposes.  Provide appropriate
financial analysis of investment, merger and acquisition alternatives and
capital raising efforts and alternatives.  Act as liaison with the internal and
external auditors.  Manage the staff of exempt and non-exempt employees. 
Perform supervisory duties to include: hiring, corrective action, performance
appraisals, salary reviews, counseling, work scheduling, training, and
budgeting.

 

Employee acknowledges, understands and agrees that Employee will be requested by
Employee to devote some or all of Employee’s time and effort during the term of
employment pursuant to the Agreement (and consistent with the above job
descriptions) to the businesses of Employer’s affiliates or related entities
pursuant to certain agreements between and among Employer and such affiliates or
related entities,  Such affiliates and related entities include, but are not
limit to, the following: Impac Mortgage Holdings, Inc., Impac Commercial Capital
Corp., Impac Warehouse Lending Group, IMH Assets Corp., Impac Lending Group,
Impac Secured Assets Corp., Impac Mortgage Acceptance Corp., and Impac
Foundation.

 

Employee further understands and acknowledges that, pursuant to the Agreement,
Employee may be directed by Employer to provide services consistent with the
above job descriptions to additional real estate investment trusts or other
entities which Employer establishes or with which Employer affiliates or becomes
related and for which there exists an agreement with Employer or any of the
above entities to provide such services.

 

1

--------------------------------------------------------------------------------


 

Employee understands and acknowledges that Employee’s obligations under this
Agreement, including Employee’s duties under Section 5 thereof and the
Proprietary Rights and Inventions Agreement entered into pursuant to Section 7
thereof shall apply and extend to Employee’s knowledge of the business of
Employer’s affiliates or related entities and any trade secret or other
confidential or proprietary information relating to same.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

WAIVER AND RELEASE AGREEMENT

 

For full and valuable consideration, including, but not limited to, severance
payments made and to be made by Impac Funding Corporation and any affiliate or
related entity of Impac Funding Corporation (collectively, “Employer”) to
Gretchen Verdugo (“Employee”) pursuant to the Employment Agreement between
Employer and Employee dated as of May 1, 2006 (the “Employment Agreement”),
Employee, on the one part, and Employer on the other part, hereby enter into
this Waiver and Release Agreement (“Waiver”), and each agrees to waive and
release the other and, as the case may be, the other’s stockholders, directors,
officers, employees, affiliates, agents, successors and assigns, if any, from
all known and unknown claims, agreements or complaints related to or arising
under Employee’s employment with Employer, including, but not limited to, any
claim arising out of Employee’s termination, any express or implied agreement
between Employee and Employer (other than each party’s respective rights and
obligations under Sections 2.3, 2.4 and 5.1 of the Employment Agreement, and the
Proprietary Rights and Inventions Agreement), and any other federal or state
constitutional provisions, statutes or laws relating to an employee’s
relationship with her employer, including, but not limited to, Title VII of the
Civil Rights Act of 1964, the Employee Retirement Income Security Act, the Age
Discrimination in Employment Act, the Americans With Disabilities Act, the
California Fair Employment and Housing Act, and the California Labor Code.

 

This Waiver shall not include a waiver of any of the following: (i) any right to
defense and/or indemnification that Employee may have under California Labor
Code section 2802, or under any defense and indemnification policy or agreement;
(ii) any claim for breach of any pension, 401k, deferred compensation or stock
option plan of Employer; or (iii) any claim that Employee may have against any
officer, director, employee, or agent of Employer or Guarantor for defamation or
intentional interference with prospective employment or business advantage.

 

This Waiver includes a waiver of any rights the parties may have under Section
1542 of the California Civil Code, which states:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in her favor at the time of executing the release, which if
known by her must have materially affected her settlement with the debtor.”

 

Employee’s Waiver is conditioned upon Employer and Guarantor’s performance of
all of their severance obligations pursuant to Sections 2.3 and 2.4 of the
Employment Agreement. In the event that Employer materially breaches its
severance obligations under the Employment Agreement, then Employee shall be
entitled to pursue any claims as though this Waiver did not exist, and the
statute of limitations for any such claims shall be deemed to have been tolled
during the period from the date of Employee’s termination through the date
Employer breached it obligations.

 

Employer’s Waiver is conditioned upon Employee’s performance of all of her
obligations pursuant to Section 5.1 of the Employment Agreement. In the event
that Employee materially breaches her non-compete obligations under the
Employment Agreement, then Employer shall

 

1

--------------------------------------------------------------------------------


 

be entitled to pursue any claims as though this Waiver did not exist, and the
statute of limitations for any such claims shall be deemed to have been tolled
during the period from the date of Employee’s termination through the date
Employee breached her obligations unless Employer had previously agreed in
writing to waive the provisions of Section 5.1. The parties to this Waiver each
acknowledge that each may hereafter discover facts different from or in addition
to those now known or believed to be true with respect to the claims, suits,
rights, actions, complaints, agreements, contracts, causes of action, and
liabilities of any nature whatsoever that are the subject of the above release,
and the parties expressly agree that this Waiver shall be and remain effective
in all respects regardless of such additional or different facts.

 

Employee is advised as follows: (i) Employee should consult an attorney
regarding this Waiver before executing it; (ii) Employee has 21 days in which to
consider this Waiver and whether Employee will enter into it; (iii) this Waiver
does not waive rights or claims that may arise after it is executed; and (iv) at
anytime within seven days after executing this Waiver, Employee may revoke this
Waiver. This Waiver shall not become effective or enforceable until the seven
day revocation period set forth herein has passed.

 

Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Employment Agreement.

 

Dated:

 

 

 

 

 

 

 

 

GRETCHEN VERDUGO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IMPAC FUNDING CORPORATION

 

 

 

 

 

By:

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

PROPRIETARY RIGHTS AND INVENTIONS AGREEMENT

 

In consideration of my employment by Impac Funding Corporation, a California
corporation (the “Company”), and the compensation I receive from the Company, I
agree to certain restrictions placed by the Company on my use and development of
information and technology, as more fully set out below.

 

1.             Proprietary Information. I understand that the Company possesses
and will possess Proprietary Information which is important to its business. For
purposes of this Agreement, “Proprietary Information” is information that was or
will be developed, created, or discovered by or on behalf of the Company or any
of its affiliates or related entities, or which became or will become known by,
or was or is conveyed to the Company, which has commercial value in the
Company’s business or the business of any of the Company’s affiliates or related
entities, unless (i) the information is or becomes publicly known through lawful
means; (ii) the information was rightfully in my possession or part of my
general knowledge prior to my employment by the Company as specifically
identified and disclosed by me in Exhibit A attached hereto; or (iii) the
information is disclosed to me without confidential or proprietary restriction
by a third party who rightfully possesses the information (without confidential
or proprietary restriction) and who did not learn of it directly from the
Company or any of its affiliates or related entities.

 

Proprietary Information includes information (whether conveyed orally or in
writing) relating to (i) client/customer lists, vendor lists or other lists or
compilations containing client, customer or vendor information; (ii) information
about investment techniques or strategies, investment research or analysis,
business techniques or strategies, processes, costs, profits, markets, marketing
plans, forecasts, sales or commissions; (iii) plans for new investment
techniques and strategies; (iv) the compensation, performance and terms of
employment of other employees; (v) all other information that has been or will
be given to me in confidence by the Company (or any affiliate or related entity
of the Company); (vi) software in various stages of development, and any
designs, drawings, schematics, specifications, techniques, models, data, source
code, algorithms, object code, documentation, diagrams, flow charts, research
development, processes and procedures relating to any software; (vii) any
documents, books, papers, drawings, schematics, models, sketches, computer
programs, databases or other data, including electronic data recorded or
retrieved by any means, that contain any Proprietary Information; and (viii) any
information described above which the Company or any of its affiliates or
related entities obtains from another party and which the Company or any of its
affiliates or related entities treats as proprietary or designates as
Proprietary Information.

 

2.             Company Materials. I understand that the Company and its
affiliates and related entities possess or will possess “Company Materials”
which are important to their respective businesses. For purposes of this
Agreement, “Company Materials” are documents or other media or tangible items
that contain or embody Proprietary Information or any other information
concerning the business, operations or plans of the Company or any of its
affiliates or related entities, whether such documents have been prepared by me
or by others. “Company Materials” include charts, graphs, notebooks, customer
lists, computer software, media or printouts, sound recordings and other
printed, typewritten or handwritten documents, as well as financial models and
the like.

 

1

--------------------------------------------------------------------------------


 

3.             Intellectual Property.

 

3.1           All Proprietary Information and all right, title and interest in
and to any patents, patent rights, copyrights, trademark rights, mask work
rights, trade secret rights, and all other intellectual and industrial property
and proprietary rights that currently exist or may exist in the future anywhere
in the world (collectively “Rights”) in connection therewith shall be the sole
property of the Company or its affiliates or related entities, as the case may
be. I hereby assign to the Company any Rights I may have or acquire in such
Proprietary Information. At all times, both during my employment with the
Company and after its termination, I will keep in confidence and trust and will
not use or disclose any Proprietary Information or anything relating to it
without the prior written consent of an officer of the Company except as may be
necessary and appropriate in the ordinary course of performing my duties to the
Company. The disclosure restrictions of this Agreement shall not apply to any
information that I can document is generally known to the public through no
fault of mine. Nothing contained herein will prohibit me from disclosing to
anyone the amount my wages.

 

3.2           All Company Materials shall be the sole property of the Company. I
agree that during my employment with the Company, I will not remove any Company
Materials from the business premises of the Company or deliver any Company
Materials to any person or entity outside the Company, except as I am required
to do in connection with performing the duties of my employment. I further agree
that, immediately upon the termination of my employment by me or by the Company
for any reason, or for no reason, or during my employment if so requested by the
Company, I will return all Company Materials, apparatus, equipment and other
physical property, and any reproduction of such property, excepting only (i) my
personal copies of records relating to my compensation and (ii) my copy of this
Agreement.

 

3.3           I agree that all “Inventions” (which term includes patentable or
nonpatentable inventions, original works of authorship, derivative works, trade
secrets, trademarks, copyrights, service marks, discoveries, patents,
technology, algorithms, computer software, application programming interfaces,
protocols, formulas, compositions, ideas, designs, processes, techniques,
know-how, data and all improvements, rights and claims related to the
foregoing), which I make, conceive, reduce to practice or develop (in whole or
in part, either alone or jointly with others) during my employment, shall be the
sole property of the Company to the maximum extent permitted by Section 2870 of
the California Labor Code. I hereby assign, without further consideration, all
such Inventions to the Company (free and clear of all liens and encumbrances),
and the Company shall be the sole owner of all Rights in connection therewith.
No assignment in this Agreement shall extend to Inventions, the assignment of
which is prohibited by Labor Code Section 2870, which states:

 

Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

2

--------------------------------------------------------------------------------


 

1.             Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer.

 

2.             Result from any work performed by the employee for the employer.

 

I acknowledge that all original works of authorship which are made by me (in
whole or in part, either alone or jointly with others) within the scope of my
employment and which are protectable by copyright are “works made for hire,” as
defined in the United States Copyright Act (17 USCA, Section 101). 1 will not
disclose Inventions covered by this Section 3.3 to any person outside the
Company, unless I am requested to do so by management personnel of the Company.

 

3.4           I agree to disclose promptly to the Company all Inventions and
relevant records, which records will remain the sole property of the Company. I
further agree that all information and records pertaining to any idea, process,
trademark, service mark, invention, technology, computer program, original work
or authorship, design, formula, discovery, patent, or copyright that I do not
believe to be an Invention, but is conceived, developed, or reduced to practice
by me (in whole or in part, either alone or jointly with others) during my
employment, shall be promptly disclosed to the Company (such disclosure to be
received in confidence). I will also disclose to the Company all Inventions
conceived, reduced to practice, used, sold, exploited or developed by me (in
whole or in part, either alone or jointly with others) within one (1) year of
the termination of my employment with the Company (“Presumed Inventions”); such
disclosures shall be received by the Company in confidence, to the extent they
are not assigned to the Company in Section 3.3, and do not extend such
assignment. Because of the difficulty of establishing when any Presumed
Invention is first conceived or developed by me, or whether it results from
access to Proprietary Information or the Company’s equipment, facilities, and
data, I agree that all Presumed Inventions and all Rights associated therewith
shall be presumed to be Inventions subject to assignment under Section 3.3. I
can rebut this presumption if I prove that a Presumed Invention is not an
Invention subject to assignment under Section 3.3.

 

3.5           I agree to perform, during and after my employment, all acts
deemed necessary or desirable by the Company to permit and assist it, at the
Company’s expense, in evidencing, perfecting, obtaining, maintaining, defending
and enforcing Rights or my assignment with respect to such Inventions in any and
all countries. Should the Company be unable to secure my signature on any
document necessary to apply for, prosecute, obtain, enforce or defend any Rights
relating to any assigned Invention, whether due to my mental or physical
incapacity or any other cause, I hereby irrevocably designate and appoint the
Company and its duly authorized officers and agents, as my agents and
attorneys-in-fact, with full power of substitution, to act for and in my behalf
and instead of me, to execute and file any documents and to do all other
lawfully permitted acts to further the above purposes with the same legal force
and effect as if executed by me.

 

3.6           Any assignment of copyright hereunder (and any ownership of a
copyright as a work made for hire) includes all rights of paternity, integrity,
disclosure and withdrawal and any other rights that may be known as or referred
to as “moral rights” (collectively “Moral Rights”). To the extent such Moral
Rights cannot be assigned under applicable law and to the

 

3

--------------------------------------------------------------------------------


 

extent the following is allowed by the laws in the various countries where Moral
Rights exist, I hereby waive such Moral Rights and consent to any action of the
Company that would violate such Moral Rights in the absence of such waiver and
consent. I will confirm any such waivers and consents from time to time as
requested by the Company.

 

3.7           Attached hereto as Exhibit 1 is a complete list of all existing
Inventions to which I claim personal ownership of as of the date of this
Agreement and that I desire to specifically clarify are not subject to this
Agreement, and I acknowledge and agree that such list is complete. If no such
list is attached to this Agreement, I represent that I have no such Inventions
at the time of signing this Agreement.

 

3.8           I understand that nothing in this Agreement is intended to expand
the scope of protection provided me by Sections 2870 through 2872 of the
California Labor Code.

 

4.             Prior Actions and Knowledge. I represent and warrant that from
the time of my first contact or communication with the Company, I have held in
strict confidence all Proprietary Information and have not (i) disclosed any
Proprietary Information or delivered any Company Materials to anyone outside of
the Company or any affiliate or related entity of the Company, or (ii) used,
copied, published, or summarized any Proprietary Information or removed any
Company Materials from the business premises of the Company, except to the
extent necessary to carry out my responsibilities as an employee of the Company.

 

5.             Non-Solicitation of Employees. I agree that for a period of
eighteen months following the termination of my employment with the Company, I
will not, on behalf of myself or any other person or entity, solicit the
services of any person who was employed by the Company or any affiliate or
related entity of the Company on the date of my termination of employment or at
any time during the six month period prior to the termination of my employment.

 

6.             No Conflict with Obligations to Third Parties. I represent that
my performance of all the terms of this Agreement will not breach any agreement
to keep in confidence proprietary or confidential information acquired by me in
confidence or in trust prior to my employment with the Company. I have not
entered into, and I agree I will not enter into, any agreement either written or
oral in conflict herewith or in conflict with my employment with the Company.

 

7.             Remedies. I recognize that nothing in this Agreement is intended
to limit any remedy of the Company under the California Uniform Trade Secrets
Act. I recognize that my violation of this Agreement could cause the Company
irreparable harm, the amount of which may be extremely difficult to estimate,
making any remedy at law or in damages inadequate. Therefore, I agree that the
Company shall have the right to apply to any court of competent jurisdiction for
an order restraining any breach or threatened breach of this Agreement and for
any other relief the Company deems appropriate. This right shall be in addition
to any other remedy available to the Company.

 

8.             Survival. I agree that my obligations under Sections 3.1 through
3.6, 5 and 6 shall continue in effect after termination of my employment,
regardless of the reason or reasons for termination, and whether such
termination is voluntary or involuntary on my part, and that the Company is
entitled to communicate my obligations under this Agreement to any future
employer or potential employer of mine.

 

4

--------------------------------------------------------------------------------


 

9.             Controlling Law. This Agreement is and shall be governed and
construed in accordance with the laws of the State of California, regardless of
any laws on choice of law or conflicts of law of any jurisdiction.

 

10.           Severable Provisions. The provisions of this Agreement are
severable and if any one or more provisions is determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions, and any
partially unenforceable provisions to the extent enforceable, shall nevertheless
be binding and enforceable.

 

11.           Successors and Assigns. This Agreement shall be effective as of
the date I execute this Agreement and shall be binding upon me, my heirs,
executors, assigns, and administrators and shall inure to the benefit of the
Company, its subsidiaries, successors and assigns.

 

12.           Counterparts; Facsimile Signatures. This Agreement may be executed
in any number of counterparts, each of which shall be deemed an original for all
purposes. This Agreement may be executed by a party’s signature transmitted by
facsimile (“fax”), and copies of this Agreement executed and delivered by means
of faxed signatures shall have the same force and effect as copies hereof
executed and delivered with original signatures. All parties hereto may rely
upon faxed signatures as if such signatures were originals. Any party executing
and delivering this Agreement by fax shall promptly thereafter deliver a
counterpart signature page of this Agreement containing said party’s original
signature. All parties hereto agree that a faxed signature page may be
introduced into evidence in any proceeding arising out of or related to this
Agreement as if it were an original signature page.

 

13.           Rules of Construction. This Agreement has been negotiated by the
parties and is to be interpreted according to its fair meaning as if the parties
had prepared it together and not strictly for or against any party. References
in this Agreement to “Sections” refer to Sections of this Agreement, unless the
context expressly indicates otherwise. References to “provisions” of this
Agreement refer to the terms, conditions, restrictions and promises contained in
this Agreement. References in this Agreement to laws and regulations refer to
such laws and regulations as in effect on this date and to the corresponding
provisions, if any, of any successor law or regulation. At each place in this
Agreement where the context so requires, the masculine, feminine or neuter
gender includes the others and the singular or plural number includes the other.
Forms of the verb “including” mean “including without limitation” unless the
context expressly indicates otherwise. “Or” is inclusive and includes “and”
unless the context expressly indicates otherwise. The introductory headings at
the beginning of Sections of this Agreement are solely for the convenience of
the parties and do not affect any provision of this Agreement.

 

14.           Amendments and Waivers. This Agreement may not be amended,
modified, superseded, canceled, or any terms waived, except by written
instrument signed by both parties, or in the case of waiver, by the party to be
charged.

 

5

--------------------------------------------------------------------------------


 

I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. NO PROMISES OR REPRESENTATIONS
HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT OTHER THAN THE PROMISES
AND REPRESENTATIONS EXPRESSLY STATED IN THIS AGREEMENT AND IN THE EMPLOYMENT
AGREEMENT ENTERED INTO BETWEEN ME AND THE COMPANY CONCURRENTLY HEREWITH. I HAVE
COMPLETELY NOTED ON EXHIBIT 1 TO THIS AGREEMENT ANY PROPRIETARY INFORMATION AND
INVENTIONS THAT I DESIRE TO EXCLUDE FROM THIS AGREEMENT.

 

Dated as of: May 1, 2006

 

 

 

 

GRETCHEN VERDUGO

 

 

 

Accepted and Agreed to:

 

 

 

 

 

IMPAC FUNDING CORPORATION, a
California corporation

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

EMPLOYEE’S DISCLOSURE

 

Gentlemen:

 

1.             Except for the information and ideas listed below that rightfully
became part of my general knowledge prior to my first contact or communication
with the Company or any of its affiliates or related entities, I represent that
I am not in the possession of and have no knowledge of any information that can
be considered the Proprietary Information of Impac Funding Corporation, a
California corporation (the “Company”), other than information disclosed by
Company or any of its affiliates or related entities during my employment
negotiations or my prior employment with the Company or any of its affiliates or
related entities, which I understand and agree is the Proprietary Information of
Company or its affiliates or related entities, as the case may be.

 

 

 

2.             Except for the complete list of Inventions set forth below, I
represent that I (in whole or in part, either alone or jointly with others) have
not made, conceived, developed or first reduced to practice any Inventions
relevant to the subject matter of my employment with the Company prior to my
employment with the Company or any of its affiliates or related entities.

 

 

No Inventions

 

 

 

 

 

See below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Additional sheets attached

 

 

 

 

 

 

 

 

 

 

 

 

GRETCHEN VERDUGO

 

1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

IMPAC MORTGAGE HOLDINGS, INC.

 

GUARANTY

 

This Guaranty, dated as of May 1, 2006, is executed by Impac Mortgage Holdings,
Inc., a Maryland corporation (“Guarantor”), in favor of Gretchen Verdugo
(“Executive”).

 

A.             Impac Funding Corporation, a California corporation (“Obligor”),
concurrently herewith has entered into an Employment Agreement with Obligor
dated even date herewith (the “Contract”). Guarantor is the parent corporation
of Obligor and will receive direct and indirect benefits from the performance of
the Contract.

 

B.              Executive’s willingness to enter into the Contract is subject to
receipt by it of this Guaranty duly executed by Guarantor.

 

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and intending to be legally bound, Guarantor hereby agrees
with Executive as follows:

 

1.              Guaranty.

 

(a)             Guarantor unconditionally guarantees and promises to pay to
Executive, or order, at Executive’s address set forth in Section 4(a) hereof, on
demand after the default by Obligor, in lawful money of the United States, any
and all Obligations (as hereinafter defined) consisting of payments due to
Executive. For purposes of this Guaranty the term “Obligations” shall mean and
include all payments owed by Obligor to Executive of every kind and description,
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising pursuant to the terms of Section 2.3, 2.4, 3.1(a), 3.1(b),
3.1(c), or 3.2 of the Contract (as such Obligations may become due subject to
the provisions of the Contract, including all notice requirements and cure
provisions), including all interest, late fees, charges, expenses, attorneys’
fees and other professionals’ fees chargeable to Obligor or payable by Obligor
there under and any costs of collection hereunder, including attorneys’ and
other professionals’ fees.

 

(b)             This Guaranty is absolute, unconditional, continuing and
irrevocable and constitutes an independent guaranty of payment and not of
collect ability (provided that it is subject to Obligor defaulting on any of the
Obligations), and is in no way conditioned on or contingent upon any attempt to
enforce in whole or in part any of Obligor’s Obligations to Executive, the
existence or continuance of Obligor as a legal entity, the consolidation or
merger of Obligor with or into any other entity, the sale, lease or disposition
by Obligor of all or substantially all of its assets to any other entity, or the
bankruptcy or insolvency of Obligor, the admission by Obligor of its inability
to pay its debts as they mature, or the making by Obligor of

 

1

--------------------------------------------------------------------------------


 

a general assignment for the benefit of, or entering into a composition or
arrangement with, creditors. If Obligor or any permitted assignee or successor
of Obligor shall fail to pay or perform any Obligations to Executive which are
subject to this Guaranty as and when they are due, Guarantor shall forthwith pay
to Executive all such liabilities or obligations in immediately available funds.
Each failure by Obligor to pay or perform any such liabilities or obligations
shall give rise to a separate cause of action, and separate suits may be brought
hereunder as each cause of action arises.

 

(c)           Executive, may (subject to the provisions of the Contract) at any
time and from time to time, without the consent of or notice to Guarantor,
except such notice as may be required by applicable statute which cannot be
waived, without incurring responsibility to Guarantor, and without impairing or
releasing the obligations of Guarantor hereunder, (i) change the manner, place
and terms of payment or change or extend the time of payment of, renew, or alter
any Obligation hereby guaranteed, or in any manner modify, amend or supplement
the terms of the Contract or any documents, instruments or agreements executed
in connection therewith, (ii) exercise or refrain from exercising any rights
against Obligor or others (including Guarantor) or otherwise act or refrain from
acting, (iii) settle or compromise any Obligations hereby guaranteed and/or any
obligations and liabilities (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any obligations and liabilities which
may be due to Executive or others, (iv) sell, exchange, release, surrender,
realize upon or otherwise deal with in any manner or in any order any property
pledged or mortgaged by anyone to secure or in any manner securing the
Obligations hereby guaranteed, (v) take and hold security or additional security
for any or all of the obligations or liabilities covered by this Guaranty, and
(vi) assign its rights and interests under this Guaranty, in whole or in part.

 

(d)             This is a continuing Guaranty for which Guarantor receives
continuing consideration and all obligations to which it applies or may apply
under the terms hereof shall be conclusively presumed to have been created in
reliance hereon and this Guaranty is therefore irrevocable without the prior
written consent of Executive.

 

(e) Guarantor may bring action to enforce Executive’s obligations under the
Contract if (i) any proceeding is brought against Guarantor to seek enforcement
of this Guaranty or (ii) Guarantor makes any payment to Executive pursuant to
this Guaranty.

 

2.             Representations and Warranties. Guarantor represents and warrants
to Executive that

 

(a) Guarantor is a corporation duly organized, validly, existing and in good
standing under the laws of its jurisdiction of incorporation or formation; (b)
the execution, delivery and performance by Guarantor of this Guaranty are within
the power of Guarantor and have been duly authorized by all necessary actions on
the part of Guarantor; (c) this Guaranty has been duly executed and delivered by
Guarantor and constitutes a legal, valid and binding obligation of Guarantor,
enforceable against it in accordance with its terms, except as limited by
bankruptcy, insolvency or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally.

 

--------------------------------------------------------------------------------


 

3.             Waivers.

 

(a)             Guarantor, to the extent permitted under applicable law, hereby
waives any right to require Executive to (i) proceed against Obligor or any
other guarantor of Obligor’s obligations under the Contract, (ii) proceed
against or exhaust any security received from Obligor or any other guarantor of
Obligor’s Obligations under the Contract, or (iii) pursue any other right or
remedy in the Executive’s power whatsoever.

 

(b) Guarantor further waives, to the extent permitted by applicable law, (i) any
defense resulting from the absence, impairment or loss of any right of
reimbursement, subrogation, contribution or other right or remedy of Guarantor
against Obligor, any other guarantor of the Obligations or any security; (ii)
any defense which results from any disability of Obligor or the lack of validity
or enforceability of the Contract; (iii) any right to exoneration of sureties
which would otherwise be applicable; (iv) any right of subrogation or
reimbursement and, if there are any other guarantors of the Obligations, any
right of contribution, and right to enforce any remedy which Executive now has
or may hereafter have against Obligor, and any benefit of, and any right to
participate in, any security now or hereafter received by Executive; (v) all
presentments, demands for performance, notices of non-performance, notices
delivered under the Contract, protests, notice of dishonor, and notices of
acceptance of this Guaranty and of the existence, creation or incurring of new
or additional Obligations and notices of any public or private foreclosure sale;
(vi) any appraisement, valuation, stay, extension, moratorium redemption or
similar law or similar rights for marshalling; and (vii) any right to be
informed by Executive of the financial condition of Obligor or any other
guarantor of the Obligations or any change therein or any other circumstances
bearing upon the risk of nonpayment or nonperformance of the Obligations.
Guarantor has the ability to and assumes the responsibility for keeping informed
of the financial condition of Obligor and any other guarantors of the
Obligations and of other circumstances affecting such nonpayment and
nonperformance risks.

 

4.              Miscellaneous.

 

(a)             Notices. All notices hereunder must be in writing and shall be
sufficiently given for all purposes hereunder if properly addressed and
delivered personally by documented overnight delivery service, by certified or
registered mail, return receipt requested, or by facsimile or other electronic
transmission service at the address or facsimile number, as the case may be, set
forth below. Any notice given personally or by documented overnight delivery
service is effective upon receipt. Any notice given by registered mail is
effective upon receipt, to the extent such receipt is confirmed by return
receipt. Any notice given by facsimile transmission is effective upon receipt,
to the extent that receipt is confirmed, either verbally or in writing by the
recipient. Any notice which is refused, unclaimed or undeliverable because of an
act or omission of the party to be notified, if such notice was correctly
addressed to the party to be notified, shall be deemed communicated as of the
first date that said notice was refused, unclaimed or deemed undeliverable by
the postal authorities, or overnight delivery service.

 

--------------------------------------------------------------------------------


 

Executive:

Guarantor:

 

 

 

 

Gretchen Verdugo

 

Impac Mortgage Holdings, Inc.

 

 

 

1401 Dove Street

 

 

 

Newport Beach, California 92660

 

 

Telephone: (949) 475-3600

 

 

Facsimile: (949) 475-3969

 

 

Attention: Ronald Morrison, Esq., General

 

 

Counsel

 

 

 

With a copy to:

With a copy to:

 

 

 

 

 

Ernest W. Klatte, III, Esq.

 

 

Rutan & Tucker, LLP

 

 

611 Anton Blvd., 14th Floor

 

 

Costa Mesa, California 92626

 

 

Telephone: (714) 641-5100

 

 

Facsimile: (714) 546-9035

 

 

 

 

 

And

 

 

 

 

 

Patricio T.D. Barrera, ESQ.

 

 

Marcin Barrera LLP

 

 

1901 Avenue of the Stars

 

 

Suite 1900

 

 

Los Angeles, CA  90067

 

 

Telephone: (310) 286-1050

 

 

Facsimile: (310) 286-1070

 

(b) Nonwaiver. No failure or delay on Executive’s part in exercising any right
hereunder shall operate as a waiver thereof or of any other right nor shall any
single or partial exercise of any such right preclude any other further exercise
thereof or of any other right.

 

(c)             Amendments and Waivers. This Guaranty may not be amended,
modified, superseded, canceled, or any terms waived, except by written
instrument signed by both parties, or in the case of waiver, by the party to be
charged.

 

(d)             Assignments. This Guaranty shall be binding upon and inure to
the benefit of Executive and Guarantor and their respective successors and
assigns; provided, however, that without the prior written consent of Executive,
Guarantor may not assign its rights and obligations hereunder.

 

--------------------------------------------------------------------------------


 

(e)             Cumulative Rights, etc. The rights, powers and remedies of
Executive under this Guaranty shall be in addition to all rights, powers and
remedies given to Executive by virtue of any applicable law, rule or regulation,
the Contract or any other agreement, all of which rights, powers, and remedies
shall be cumulative and may be exercised successively or concurrently without
impairing Executive’s rights hereunder.

 

(f)              Partial Invalidity. The provisions of this Guaranty are
severable and if any one or more provisions is determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions, and any
partially unenforceable provisions to the extent enforceable, shall nevertheless
be binding and enforceable.

 

(g)             Governing Law. This Guaranty is and shall be governed and
construed in accordance with the laws of the State of California, regardless of
any laws on choice of law or conflicts of law of any jurisdiction.

 

(h)             Arbitration. To the fullest extent allowed by law, any
controversy, claim or dispute between Executive and Guarantor (or any of its
stockholders, directors, officers, employees, affiliates, agents, successors or
assigns) relating to or arising out of this Guaranty will be submitted to final
and binding arbitration in Orange County, California for determination in
accordance with the American Arbitration Association’s (“AAA”) National Rules
for the Resolution of Employment Disputes, as the exclusive remedy for such
controversy, claim or dispute. In any such arbitration, the parties may conduct
discovery to the same extent as would be permitted in a court of law. The
arbitrator shall issue a written decision, and shall have full authority to
award all remedies which would be available in court. The arbitrator shall be
required to determine all issues in accordance with existing case law and the
statutory laws of the State of California. Guarantor shall pay the arbitrator’s
fees and any AAA administrative expenses. In the event Executive files a claim
to collect unpaid payments or benefits payable under Section 2.4 of the
Contract, the prevailing party shall be awarded reasonable attorneys fees and
costs. Any judgment upon the award rendered by the arbitrator(s) may be entered
in any court having jurisdiction thereof. BY AGREEING TO THIS MUTUAL AND BINDING
ARBITRATION PROVISION, BOTH EXECUTIVE AND GUARANTOR GIVE UP ALL RIGHTS TO TRIAL
BY JURY. This arbitration policy is to be construed as broadly as is permissible
under relevant law. EXECUTIVE AND GUARANTOR HAVE READ THIS SECTION 4(h) AND
IRREVOCABLY AGREE TO ARBITRATE ANY DISPUTE IDENTIFIED ABOVE.

 

 

Executive’s Initials

 

 Guarantor’s Initials

 

 

 

(i)              Entire Agreement. This Guaranty contains the entire agreement
of the parties relating to the subject matter hereof, and the parties hereto
have made no agreements, representations or warranties relating to the subject
matter of this Guaranty that are not set forth otherwise herein. This Guaranty
supersedes any and all prior agreements, written or oral, with Guarantor
relating to guaranteeing obligations under the Contract and any other subject
matter of this Guaranty. Any such prior agreements are hereby terminated and of
no further effect. The parties hereto agree that in no event shall an oral
modification of this Agreement be enforceable or valid.

 

--------------------------------------------------------------------------------


 

(j)              Counterparts, Facsimile Signatures. This Guaranty may be
executed in any number of counterparts, each of which shall be deemed an
original for all purposes. This Guaranty may be executed by a party’s signature
transmitted by facsimile (“fax”), and copies of this Guaranty executed and
delivered by means of faxed signatures shall have the same force and effect as
copies hereof executed and delivered with original signatures. All parties
hereto may rely upon faxed signatures as if such signatures were originals. Any
party executing and delivering this Guaranty by fax shall promptly thereafter
deliver a counterpart signature page of this Guaranty containing said party’s
original signature. All parties hereto agree that a faxed signature page may be
introduced into evidence in any proceeding arising out of or related to this
Guaranty as if it were an original signature page.

 

(k)             Rules of Construction. This Guaranty has been negotiated by the
parties and is to be interpreted according to its fair meaning as if the parties
had prepared it together and not strictly for or against any party. References
in this Guaranty to “Sections” refer to Sections of this Guaranty, unless the
context expressly indicates otherwise. References to “provisions” of this
Guaranty refer to the terms, conditions, restrictions and promises contained in
this Guaranty. References in this Guaranty to laws and regulations refer to such
laws and regulations as in effect on this date and to the corresponding
provisions, if any, of any successor law or regulation. At each place in this
Guaranty where the context so requires, the masculine, feminine or neuter gender
includes the others and the singular or plural number includes the other. Forms
of the verb “including” mean “including without limitation” unless the context
expressly indicates otherwise. “Or” is inclusive and includes “and” unless the
context expressly indicates otherwise. The introductory headings at the
beginning of Sections of this Guaranty are solely for the convenience of the
parties and do not affect any provision of this Guaranty.

 

(1)             No Employment With Guarantor. Executive understands and agrees
that he is an employee of Obligor pursuant to the Contract. Executive further
understands and agrees that neither this Guaranty nor any obligations performed
hereunder shall change any employee status that Executive may have with
Guarantor.

 

IN WITNESS WHEREOF, Executive and Guarantor have executed this Guaranty as of
the day and year first above written.

 

 

 

GUARANTOR

 

 

 

Impac Mortgage Holdings, Inc.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

By:

 

 

 

Gretchen Verdugo

 

 

--------------------------------------------------------------------------------